Citation Nr: 0824966	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder 
degenerative joint disease and rotator cuff tendonosis as 
secondary to service-connected thoracic outlet syndrome due 
to whiplash injury.  

2.  Entitlement to service connection for right humeral head 
lesion as secondary to service-connected thoracic outlet 
syndrome due to whiplash injury.

3.  Entitlement to an increased (compensable) rating for 
service-connected right heel spurs. 

4.  Entitlement to an increased (compensable) rating for 
service-connected left heel spurs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976, and from June 1977 to June 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 and subsequent rating 
decisions from the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In April 2008, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned Veterans Law 
Judge of the Board.  A transcript of the proceeding is of 
record.  In May 2008, subsequent to the last supplemental 
statements of the case pertaining to the issues on appeal, 
the veteran submitted a private treatment note, dated in May 
2008.  However, remand for consideration of the new evidence 
by the agency of original jurisdiction, is not necessary, as 
it does not pertain to the disabilities at issue. 

The issue of entitlement to service connection for humeral 
head lesion is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's current right shoulder degenerative joint disease 
and rotator cuff tendonosis began years after service, was 
not caused by any incident of service, and was not caused by 
or permanently worsened by his service-connected thoracic 
outlet syndrome due to whiplash injury.

2.  The preponderance of the evidence demonstrates that the 
veteran's service connected right heel spurs are manifested 
by subjective complaints of pain and tenderness over the 
calcaneal insertion with no evidence of visible deformity, 
limitation of motion, or ankylosis.

3.  The preponderance of the evidence demonstrates that the 
veteran's service connected left heel spurs are manifested by 
subjective complaints of pain and tenderness over the 
calcaneal insertion with no evidence of visible deformity, 
limitation of motion, or ankylosis.


CONCLUSIONS OF LAW

1.  Right shoulder degenerative joint disease and rotator 
cuff tendonosis was not incurred in or aggravated by service, 
nor did arthritis become manifest within one year of 
separation from service, and is not proximately due to or the 
result of the service-connected thoracic outlet syndrome due 
to whiplash injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a 10 percent disability rating, but no 
higher, for right heel spurs have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 
(2007).

3.  The criteria for a 10 percent disability rating, but no 
higher, for left heel spurs have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

A.  Service Connection Claim

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2004.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a  medical opinion as to the etiology 
and severity of the disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Increased Rating Claims

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id. 

Here, because the Vazquez-Flores decision was only recently 
issued, the veteran has not received notice specifically 
tailored to comply with it.  This type of notice error is 
presumed prejudicial and it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id. Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final  Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Id. 

The veteran was notified that he must show evidence of an 
increase in severity of his disability in a September 2003 
letter.  Although the veteran did not receive notification 
asking him to identify the effects his disability has on his 
employment and his daily life, he has presented such 
information through his October 2003 and February 2008 VA 
examinations and April 2008 hearing when he discussed how his 
disabilities affects his activities.  Since the veteran was 
given notice that he must present worsening of his 
disabilities for an increased rating claim, and he has 
presented evidence of such through his statements and his VA 
examination, he has not been prejudiced by not having 
received notification of the necessity to present this 
evidence.  See Pelegrini, supra.  

Any deficiency in the notice to the veteran or the timing of 
these notices is harmless error where the evidence 
establishes that the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

II.  Analysis

A.  Service Connection Claim 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including degenerative joint disease or arthritis, 
if manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is in receipt of service connection for a 
service-connected thoracic outlet syndrome due to whiplash 
injury, rated 30 percent disabling.

The veteran has alleged primarily that his right shoulder 
degenerative joint disease and rotator cuff tendonosis was 
caused by his service-connected thoracic outlet syndrome due 
to whiplash injury.  However, the veteran, as a layman, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The issue of causation in this case is not 
subject to lay observable events or lay observation.  
Jandreau v. Nicholson, 492 F.3rd 1372 (Fed. Cir. 2007).  
There is no competent medical evidence of record linking his 
service-connected thoracic outlet syndrome due to whiplash 
injury to his right shoulder degenerative joint disease and 
rotator cuff tendonosis .

Initially, the Board notes that right shoulder degenerative 
joint disease and rotator cuff tendonosis were first found in 
2004, more than 8 years after service, and, therefore, were 
not shown to have begun in service or manifested within one 
year of service discharge.  Service medical records are 
devoid of complaints of or treatment for right shoulder 
problems, and a complaint of right shoulder pain noted on 
private treatment records of 1998, several years after 
service, was determined to be associated with other than 
right shoulder pathology.  

The weight of the competent medical evidence also 
demonstrates that the right shoulder degenerative joint 
disease and rotator cuff tendonosis is not proximately due to 
or the result of his service-connected thoracic outlet 
syndrome due to whiplash injury.  The January 2005 
examination report stated that it was less likely than not 
that the veteran's right shoulder degenerative joint disease 
and rotator cuff tendonosis was causally related to his 
service-connected thoracic outlet syndrome due to whiplash 
injury.  The examiner stated that it was more likely caused 
by age.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(adoption of an expert medical opinion may satisfy the 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  Secondary 
service connection for right shoulder degenerative joint 
disease and rotator cuff tendonosis is denied.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not 
warranted.

B.  Increased Rating Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected right heel disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

The veteran contends that his service-connected bilateral 
heel disabilities should be rated more than 0 percent 
disabling, as the symptoms and manifestations of the 
disability from which he suffers have increased in severity.  
The veteran has testified that the bilateral heel spurs cause 
him pain, and he must wear splints at night.  When he works, 
the heel spurs cause a stinging sensation.  Standing is 
limited to 45 minutes and he can run no more than 50 feet due 
to heel pain.  He noted that his heel spurs did not cause any 
deformity, and he does not take any medication for the pain.  

A VA examination was conducted in October 2003.  The veteran 
had pain with palpation over the bilateral heel spurs.  
Muscle strength of his feet and toes was good.  Bilateral 
ankle dorsiflexion was to 20 degrees and bilateral flexion 
was to 45 degrees without pain and change against resistance.  
VA podiatry treatment notes dated in July 2004, August 2007 
and October 2007 noted that the veteran's neurological 
examination was normal, and muscle strength was +5/5.  Pain 
over the medial calcaneal tubercle and posterior heel was 
noted in August and October 2007, and tenderness to pressure 
on the calcaneal insertion of the plantar fascia bilaterally 
was noted in November 2007.  A VA examination was conducted 
in February 2008.  Ankle range of motion was reported as 
normal, bilaterally.  Bilateral ankle dorsiflexion was to 20 
degrees and bilateral flexion was to 45 degrees without pain.  
X-ray studies showed a calcaneal spur on the right and 
prominent calcaneal spurring on the left.

The veteran's bilateral heel spurs have been rated under the 
provisions of Diagnostic Code 5273.  Diagnostic Code 5273 
dictates that malunion of the os calcis or astragalus 
warrants a 10 percent disability when there is moderate 
deformity.  As noted above, the medical evidence for the time 
period in question does not support a finding of moderate 
deformity due to heel spurs.  Although bilateral calcaneal 
spurring has been noted on x-ray images, there was no visible 
deformity, and the veteran had complete active range of 
motion in all planes.  As such, the medical evidence of 
record does not support a finding of moderate deformity to 
support a compensable disability rating.

Similarly, Diagnostic Code 5284 provides a minimum 10 percent 
rating for moderate foot injuries.  However, as range of 
motion in the foot and ankle is normal and there is no 
significant foot deformity associated with the heel spurs, a 
moderate foot injury attributable to the service-connected 
heel spurs is not shown in either foot.  The Board notes that 
the veteran has nonservice-connected foot disorders in 
addition to the service-connected heel spurs and separately-
rated service-connected bilateral callosities and 
onychomycosis.

Although there is no basis for a compensable rating under any 
appropriate diagnostic codes, the Board must also consider 
38 C.F.R. §§ 4.40 and 4.45.  Here, VA  outpatient treatment 
records show complaints of pain throughout this appeal 
period, and although the examinations have not indicated pain 
evidenced by the visible behavior of the veteran and he has 
shown normal gait, there is adequate pathology shown by x-ray 
findings of spurs and tenderness or pain on palpation over 
the calcaneal area.  The February 2008 VA examination report 
indicated that there were no loss of motion of the feet with 
repeated testing with resistance and no limitation of motion 
of the feet due to painful motion, weakness, impaired 
endurance, incoordination, instability, or acute flares.  
Nevertheless, the Board feels that the evidence raises at 
least a reasonable doubt that there is some functional 
impairment due to the pain and pathology associated with the 
veteran's heel spurs, and that, therefore, a 10 percent 
rating is warranted for each foot.  See 38 C.F.R. § 4.40, 
4.45.  As noted above, the evidence does not warrant a 
compensable rating under any appropriate schedular criteria; 
it is, therefore, obvious that the evidence does not show 
functional impairment due to the heel spurs tantamount to the 
requirements for a rating higher than 10 percent for each 
side.

With the resolution of doubt in favor of the veteran, the 
Board concludes that ratings of 10 percent for left heel 
spurs and of 10 percent for right heel spurs are warranted.  
However, the preponderance of the evidence is against ratings 
in excess or 10 percent. 


ORDER

Entitlement to service connection for a right shoulder 
degenerative joint disease and rotator cuff tendonosis, as 
secondary to service-connected thoracic outlet syndrome due 
to whiplash injury, is denied

Entitlement to a 10 percent rating for right heel spurs is 
granted subject to regulations governing the payment of 
monetary awards. 

Entitlement to a 10 percent rating for left heel spurs is 
granted subject to regulations governing the payment of 
monetary awards. 


REMAND

On VA examination in January 2005, the examiner was unable to 
ascertain the etiology and causation of the right proximal 
humeral bone lesion identified on magnetic resonance imaging 
(MRI) and bone scan.  The diagnosis was humeral head lesion 
of unknown etiology (tumor versus trauma versus infection).  
Accordingly, a VA examination is needed to determine whether 
the veteran has lesion of the right humerus secondary to 
service-connected thoracic outlet syndrome due to whiplash 
injury.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to assess the 
nature and etiology of his right humeral 
head lesion.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.  Any 
medically indicated tests should be 
accomplished.  The examiner should render 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran's service-
connected thoracic outlet syndrome due to 
whiplash injury caused his right humeral 
head lesion.  If the right humeral head 
lesion was not caused by the service-
connected disability, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the right 
humeral head lesion is aggravated by the 
service-connected disability.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


